Citation Nr: 0504763	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Michael F. Modestino, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, MFM, and RS


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1980.  He died in March 1998.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in May 1998 which denied service connection 
for the cause of the veteran's death and April 2000 which 
denied entitlement to DIC compensation under the provisions 
of 38 U.S.C.A. § 1151.  

In September 2004, the appellant offered testimony before the 
undersigned Veterans Law Judge during a travel Board hearing 
at the RO.  At the hearing, the appellant clarified that she 
was pursuing only the two claims identified in the Issues 
section of the title page.  In this regard, the RO had also 
denied a claim for increased benefits for accrued benefits 
purposes under the provisions of 38 U.S.C.A. § 5121 (West 
2002), in the April 2000 rating decision on appeal.  Although 
the appellant submitted a notice of disagreement with the 
April 2000 decision as to both the DIC claim and the accrued 
benefits claim, she only perfected her appeal as to the DIC 
claim, as reflected in her substantive appeal as well as in 
her hearing testimony.  




FINDINGS OF FACT

1.  The veteran died in March 1998.  The immediate cause of 
death was listed as anoxic encephalopathy, due to or as a 
consequence of acute ethanol and opiate benzodiazepam 
intoxication.

2.  During the veteran's lifetime, service connection had 
been established for degenerative facet disease of the 
lumbosacral spine, rated as 40 percent disabling, patellar 
tendonitis, right knee, rated as 10 percent disabling, and 
appendectomy scar, rated noncompensable, for a combined 
rating of 50 percent.  

3.  The veteran's service-connected degenerative facet 
disease of the lumbosacral spine caused or aggravated his 
psychiatric disorder.

4.  Opiate benzodiazepam intoxication which caused the 
veteran's death was due to a substance abuse disorder which 
was causally or etiologically related to the veteran's 
psychiatric disorder. 


CONCLUSION OF LAW

The criteria of service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

The veteran's widow argues that the veteran's death in March 
1998 is related to his active service.  She has advanced more 
than one theory to support her contention.  She urges that 
the veteran died from overuse of prescription medication 
prescribed by VA for pain.  She also urges that the veteran's 
service-connected orthopedic disabilities led to his 
dependency of controlled substances and created anxiety and 
depression that contributed to his death.  She alleges that, 
on the day he died, he was groggy and incoherent due to a 
mixture of drugs recently prescribed by his long-time VA 
treating psychiatrist and pain management specialist.  She 
urges the VA medical personnel erred when they over 
prescribed drugs for her husband for years, which led to 
dependence upon prescription drugs and led to his death.  She 
said that when he was discharged from the hospital 4 days 
before his death, he was released improperly with the wrong 
prescriptions.

The veteran served on active duty in the Navy from October 
1976 to August 1980. During his lifetime, service connection 
had been established for degenerative facet disease, 
lumbosacral spine, rated as 40 percent disabling, patellar 
tendonitis, right knee, rated as 10 percent disabling, and 
appendectomy scar, rated noncompensable, for a combined 
rating of 50 percent.  Service connection for the veteran's 
knee disorder was granted in an August 1981 rating decision.  
Service connection for a low back disorder was granted in an 
October 1982 rating decision.  Both awards were effective 
from August 1980, the date of service separation.  

The veteran's service medical records are negative for any 
complaints or findings of substance abuse or psychiatric 
problems.  On separation examination in August 1980, he 
denied nervous trouble of any sort, depression, or excessive 
worry.  No abnormalities were noted on psychiatric evaluation 
at that time.

The record is replete with reference to treatment at VA 
facilities for pain management.  The veteran had a long 
history of complaints of chronic back pain.  For many years 
prior to his death he took methadone for control of back 
pain.  

The veteran's medical history also involved psychiatric 
treatment.  He was initially hospitalized in December 1982 
following his sister's untimely death.  The diagnosis was 
acute grief reaction, personality disorder, and history of 
drug abuse.  A VA treatment record dated in March 1983 noted 
a two-year history of drinking.  At that time, the veteran 
was noted to be a pre-alcoholic.  In July 1986, it was noted 
that he had a long history of drug seeking behavior.  The 
veteran was admitted for overdosing on Xanax, a VA-prescribed 
medication for anxiety, in 1989.  He was diagnosed as having 
chronic alcohol abuse at that time.  He said that he started 
drinking during service and considered himself a binge 
drinker (10-12 beers a night).  A VA treatment record dated 
in October 1988 also noted a history provided by the veteran 
of drinking heavily during service.

Starting in the early 1990s, the veteran was followed by a VA 
pain management specialist, for chronic pain syndrome 
associated with degenerative disc disease.  This doctor's 
records reflect attempts to keep the veteran on methadone at 
controlled levels.  In May 1993, the veteran was hospitalized 
for problems with regulation of his pain medications 
associated with his back disorder.  He was admitted for a 
trial of reduction and methadone use.  A VA hospitalization 
report dated from October to November 1993 noted that the 
veteran developed an adjustment disorder with depressed mood 
in reaction to chronic problems with his back disorder.  He 
was diagnosed as having, among other things, question 
adjustment disorder with depressed mood and chronic back pain 
causing chronic pain syndrome.  It was noted that he was 
taking Alprazolam for his anxiety disorder.

In a statement dated in December 1993, the veteran's VA 
doctor discussed the history and course of his illness.  He 
stated that the veteran's difficulties began with a back 
injury during service in 1978, and that he also had general 
anxiety and panic disorders which began about the same time 
but escaped medical attention because of his use of alcohol 
which concealed them.  It was noted that the examiner first 
examined the veteran in 1989.

In April 1994, the veteran's VA doctor stated that he was 
receiving methadone for management of chronic pain syndrome 
associated with degenerative disc disease.  On VA examination 
in June 1994, it was noted that the veteran may very well 
have a pschogenic pain syndrome.  A favorable decision of the 
Social Security Administration, dated in November 1995 and 
based upon review of VA records, shows disability due to back 
pain, anxiety and chronic pain.  

The veteran continued to see his VA psychiatrist for chronic 
back pain management and anxiety in to the 1990s.  In 
December 1996, that psychiatrist noted in a letter to another 
local VA facility that the veteran's prior designation on VA 
medical records about drug seeking behavior should be removed 
because the veteran showed no evidence of substance abuse for 
the past five years or more.  In February 1997, that same VA 
doctor noted in a letter to a vocational source that the 
veteran's severe anxiety disorder was only partially 
controlled by the maximum tolerable doses of medication.  The 
anxiety was noted to be worse with test taking.  

The veteran was afforded a VA examination for mental 
disorders in August 1997.  It does not appear that the 
examiner reviewed the claims folder.  It was noted that the 
veteran's doses of Alprazolam, for anxiety, were extremely 
high.  The examiner diagnosed anxiety disorder with panic 
features and stated that, "The question asked as to whether 
the patient's anxiety symptoms are secondary to his back 
condition.  This historically and by the patient's report 
does not appear to be the case." 

A February 1998 note from the veteran's VA psychiatrist shows 
that the veteran was still being treated by large amounts of 
opiate analgesics for control of pain in order to maintain a 
semblance of ordinary daily functioning and to participate in 
rehabilitation activities within the limits posed by his 
disability.  The veteran was also noted to have a severe 
anxiety disorder that required medication and psychotherapy.  

On March 1, 1998, the veteran was hospitalized at the VA 
medical center.  He had reportedly had marital problems and 
was upset about the recent death of his uncle, who was like a 
father.  When he presented for admission, he had increased 
paranoid and depressed feelings over the past weeks.  His 
medications included Alprazolam (Xanax), methadone, and 
Percocet.  During hospitalization, his symptoms were treated 
with Haldol, Cogentin, and nefazadone.  The preliminary 
toxicology screen showed no significant alcohol or methanol.  
His paranoia and anxiousness came under control during 
hospitalization, and he was discharged to his mother's home 
on March 5, 1998, with instructions to follow-up with his 
long-time VA doctor the next week.  His laboratory findings 
were noted to be within normal limits on his discharge 
summary sheet.  The discharge diagnosis was chronic pain 
syndrome, generalized anxiety disorder, and polysubstance 
abuse.  There was no suicidality on discharge.

On March 8, 1998, the veteran was hospitalized in an 
unresponsive state, with respiratory arrest, at Good 
Samaritan Hospital.  The veteran reportedly had been seen by 
his wife in the early morning, while he was in bed.  He was 
arousable but he did not get up.  This was not unusual.  His 
wife worked around the house for about three hours, then went 
to leave the house at about 10 a.m.  He reportedly grunted or 
responded to her in some similar manner.  At about noon, the 
veteran's mother-in-law, who lived below the veteran in an 
apartment, heard the phone ringing in the upstairs home.  She 
went up and found the veteran.  The neurological consultation 
for this admission showed the following medications listed by 
the veteran's wife:  Percocet, Xanax, Methadone, Benzotripine 
and Oxycodone.  The neurologist noted the veteran had been in 
cardiorespiratory arrest.  He was noted to have a long 
history of depression, and had recently been hospitalized for 
treatment of that problem.  He was noted to be dependent on 
Methadone, but his wife reported no recent treatment by the 
veteran of illicit drugs or IV drug use.  The impression was 
anoxic ischemic encephalopathy, severe acidosis, cerebral 
edema, subarachnoid hemorrhage on head CT scan.  He had 
elevated coagulations and there was the possibility of 
concomitant drug overdose.  Preliminary toxicology screen 
showed no significant alcohol or methanol; however, the 
toxicology screen send out with all other medications was 
pending.  The Good Samaritan staff advised that was noted 
that the prognosis for meaningful recovery was quite poor.  
However, the appellant elected to proceed with all possible 
interventions and had the veteran transferred to 
Massachusetts General Hospital.  

When the veteran was received at that hospital, he was 
unresponsive.  The emergency department records note the 
observation of questionable new needle track marks.  It was 
noted that the veteran had a history of intravenous (IV) drug 
use which was current.  It was also noted that he used 
Methadone and benzodiazepines in an abusive pattern.  Also 
noted was a history of suicide attempts 15 years prior and 
clinical depression.  The physical examination showed, among 
other things, multiple punctuate lesions consistent with 
needle tracks.  The toxicology screen was positive for 
tetrahydrocannabinol (THC), benzodiazepines and opiates.  
After the neurology consultation concluded that the 
examination results were consistent with brain death, life 
support was discontinued.  The veteran's organs were refused 
by the organ bank.  An autopsy was reportedly requested by 
the medical examiner.  

The death certificate shows the immediate cause of death was 
anoxic encephalopathy, due to or as a consequence of acute 
ethanol and opiate benzodiazepam intoxication.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause included toxic hepatitis.  
With respect to the manner of death (i.e., accident, suicide, 
natural) it could not be determined.  

The veteran's widow (the appellant) filed a claim in March 
1998 for service connection for the cause of the veteran's 
death and for DIC under 38 U.S.C.A. § 1151.  She stated that 
her husband died due to drugs prescribed by VA and because of 
an anxiety disorder that was essentially due to his back 
disorder and pain medication for the same.  

In December 2000, the appellant offered testimony at the RO 
regarding her claim.  Also testifying were R.S., who knew the 
veteran, as well as the appellant's attorney.  The testimony 
disputed the findings that the veteran was actively abusing 
drugs and alcohol prior to his death.  Both the appellant ant 
the attorney testified that, although the veteran had been a 
binge drinker in his earlier days, he had not engaged in that 
behavior to their knowledge in years.  Rather, the widow 
claimed that the veteran was overmedicated by VA.  

The RO obtained discharge reports, which included a 
toxicology report, from Massachusetts General Hospital.  The 
discharge diagnosis was anoxic brain injury, cerebral edema, 
benzodiazepine and alcohol ingestion, methadone use and IV 
drug use.  The RO sent this report to an expert in toxicology 
to review the file and offer an opinion as to the claim.  In 
August 2004, the expert prepared a report.  The expert 
reviewed the folder.  This included all of the records of 
treatment for the years prior to his death, as well as the 
complete records from Good Samaritan Hospital and 
Massachusetts General Hospital.  These included toxicology 
reports from both hospitals.  The examiner noted the reported 
history of IV drug use, current, and the use of methadone, 
benzodiazepine (also known as Xanax and Alprazolam), in an 
abusive pattern.  Upon review of the laboratory data, the 
expert toxicologist noted that it was significant that the 
ethanol level was 2401 with a toxic range of greater than 
1000, and his Alprazolam level was 70 with the toxic range 
being from 19 through 55.  In the opinion of the examiner, 
the veteran's anoxic encephalopathy was due to polysubstance 
abuse from alcohol.  In light of the veteran's history, 
although he had slightly above normal benzodiazepine levels, 
that elevation was not clearly the reason for the anoxic 
incident.  In addition, with the history of polysubstance 
abuse, it could not be determined whether the veteran was 
only taking prescribed medications versus other medication as 
well, the examiner observed.  Thus, he concluded it was at 
least as likely as not that the veteran suffered from an 
anoxic encephalopathy due to acute ethanol intoxication.  

At her September 2004 hearing, the widow appellant testified 
that she had no knowledge of ongoing illicit drug use by the 
veteran.  She opined that she would have known had he been 
engaged in such activity.  She noted though that they had 
been on bad terms, and as the record reflects he was living 
at least part time with his mother at a time shortly prior to 
his death.  She also disputed that he would have had recent 
IV dug use tracks on his arms.  Instead, she attributed the 
marks observed on the Good Samaritan report to overly 
aggressive ferrets she kept as pets, which would sometimes 
scratch when they wanted people to play with them.  The widow 
testified that she would have liked an autopsy to answer 
questions about her husband's death.  She reportedly was told 
there would be one, but then she found out that an autopsy 
was not performed.  Sadly, it was too late at that point, 
because he had been buried.  

The widow also testified that the veteran had been especially 
groggy and unusual after his last discharge from VA in the 
days preceding his death.  She called his doctor, who told 
her he would see the veteran again and adjust his dosage.  


II.  Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  For this reason, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Taking all the evidence into consideration, the Board 
concludes that the evidence is in equipoise, and that service 
connection for the cause of the veteran's death is warranted.  
As noted above, a VA hospitalization report dated from 
October to November 1993 noted that the veteran developed an 
adjustment disorder with depressed mood in reaction to 
chronic problems associated with his service-connected back 
disorder.  Although the VA examiner in August 1997 came to a 
contrary conclusion, there is no indication that he reviewed 
the claims folder and his statement concerning a relationship 
between the two disabilities (i.e., "does not appear to be 
the case") is equivocal.   Accordingly, the Board finds that 
the veteran's psychiatric disorder was caused or aggravated 
by his service-connected back disorder and associated chronic 
pain syndrome. 

The evidence of record also shows that the veteran was 
prescribed high doses of Alprazolam, a bendodiazepine, for 
treatment of anxiety and that he used this drug in an abusive 
pattern.  The provisions of 38 CFR 3.301(c)(3) provide that 
where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto results from a service-connected 
disability, it will not be considered of misconduct origin.  

Additionally, the death certificate, which was signed by a 
medical doctor, lists anoxic encephalopathy due to acute 
ethanol and opiate benzodiazepam intoxication as the cause of 
the veteran's death.  The VA doctor in August 2004 stated 
that although the veteran had "slightly above normal 
benzodiazepine levels, this is not clearly the reason for his 
anoxic incident."  This statement is ambiguous and suggests 
a standard of causation that is higher than "as likely as 
not."  Accordingly, the Board finds that benzodiazepam 
intoxication, even if not a proximate cause of the veteran's 
death, contributed substantially and materially to cause the 
his death.    

Under the foregoing circumstances, the evidence is in 
equipoise and application of the benefit of the doubt rule is 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Thus, the Board concludes that a service-
connected disability contributorily caused the veteran's 
death, and that service connection for the cause of death is 
warranted.  See 38 C.F.R. § 3.312.

As the Board herein grants service connection for the cause 
of the veteran's death, the duty to notify and assist has 
been satisfied to the extent necessary.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  In view of the 
foregoing, the issue of DIC based on 38 U.S.C. § 1151 is 
moot.  




ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


